ORDER

PER CURIAM.
Husband appeals, and Wife cross-appeals, from the judgment of dissolution of their marriage.
The trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. Murphy v. Carron, 536 S.W.2d 30 (Mo.banc 1976)[1-3]. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum opinion, for their information only, setting forth the reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).